



Execution Version
THIRD AMENDMENT TO THIRD
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Agreement”), is made and entered into as of July 28, 2016, by and among
OHA INVESTMENT CORPORATION (formerly known as NGP Capital Resources Company), a
Maryland corporation (the “Borrower”), the several banks and other financial
institutions from time to time party hereto (collectively, the “Lenders”) and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Third Amended and Restated Revolving Credit Agreement, dated as of May
23, 2013 (as amended by that certain First Amendment to Third Amended and
Restated Revolving Credit Agreement dated as of September 29, 2014, that certain
Second Amendment to Third Amended and Restated Revolving Credit Agreement dated
as of May 9, 2016, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to the Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
1.Amendments. The amendments set forth in this Section 1 are referred to herein
as the “Amendments”.
(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Applicable Margin”, “Commitment Termination Date”, “Extension
Period” and “Senior Revolving Commitment Amount” in their entirety with the
following definitions:
“Applicable Margin” shall mean, (a) at all times on or before July 29, 2016,
with respect to interest on all Loans outstanding on any date or the letter of
credit fee, as the case may be, a percentage per annum equal to (i) 4.25% with
respect to Eurodollar Loans and (ii) 3.25% with respect to Base Rate Loans and
(b) at all times after July 29, 2016, with respect to interest on all Loans
outstanding on any date or the letter of credit fee, as the case may be, a
percentage per annum equal to (i) 5.25% with respect to Eurodollar Loans and
(ii) 5.25% with respect to Base Rate Loans.





--------------------------------------------------------------------------------





“Commitment Termination Date” shall mean the earliest of (i) September 15, 2016,
(ii) the date on which the Aggregate Commitments are terminated pursuant to
Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
“Extension Period” shall mean the period commencing on the Third Amendment
Effective Date and ending on the Commitment Termination Date.
“Senior Revolving Commitment Amount” shall mean the aggregate principal amount
of the Senior Revolving Commitments from time to time. On the Third Amendment
Effective Date, the Senior Revolving Commitment Amount equals $42,295,720.
(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
definition of “Third Amendment Effective Date” in the appropriate alphabetical
order:
“Third Amendment Effective Date” shall mean July 28, 2016.
(c) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Applicable Percentage” in its entirety.
(d) Section 2.7(b) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
“Subject to the provisions of this Section 2.7(b) and notwithstanding anything
to the contrary in this Agreement, to the extent the Borrower prepays or repays
the Senior Revolving Loans during the Extension Period, each such prepayment or
repayment shall constitute a permanent reduction in the Commitments in an amount
corresponding to the aggregate amount of such prepayment or repayment.”
(e) Section 2.12 of the Credit Agreement is hereby amended by (i) deleting the
text of clause (b) thereof in its entirety and in lieu thereof, inserting the
phrase “[Intentionally Omitted],” and (ii) adding the following new clause (f)
at the end thereof:
“(f) To the extent this Agreement and the Commitments of the Lenders hereunder
have not been terminated and the Obligations of any Loan Party owing hereunder
or under any other Loan Document have not been satisfied on or before August 31,
2016, the Borrower shall pay to the Administrative Agent, for the account of
each Lender, a fee in an amount equal to $25,000 and the Administrative Agent
will distribute to each Lender its Pro Rata Share of such fee.”
(f) Section 2.24(d)(iii) of the Credit Agreement is hereby amended (i) by
deleting the text of clause (A) thereof in its entirety and in lieu thereof,
inserting the phrase “[intentionally omitted]” and (ii) replacing the phrase
“Applicable Percentage” in clause (B) thereof with the phrase “Pro Rata Share”.


2



--------------------------------------------------------------------------------





(g) Section 5.1 of the Credit Agreement is hereby amended by (1) deleting “and”
at the end of clause (f) thereof, (2) deleting the “.” at the end of clause (g)
thereof and replacing it with “;” and (3) adding the following new clauses (h)
and (i) at the end thereof:
“(h)    on or before August 4, 2016, a term sheet setting forth (which may
redact certain pricing, economic and similar terms and certain confidential
terms other than terms related to the aggregate amount of the financing
described therein and, to the extent applicable, the method of calculating the
availability of such financing) the terms of a new financing from one or more
financing sources that is sufficient to repay in full in cash, on or before
September 15, 2016, the Obligations under this Agreement and the other Loan
Documents; provided, that, except as provided below, the Administrative Agent
may not disclose such term sheet or any of the terms therein to any Person other
than to counsel for the Administrative Agent (for the avoidance of doubt, such
term sheet will only be disclosed to the Administrative Agent and not to any
Lender); provided, further, however, that the Administrative Agent shall be
permitted to disclose, on a confidential basis and subject to the
confidentiality provisions in the Loan Documents, to the Lenders  a summary of
the terms set forth in such term sheet solely as they relate to the amount of
the facility, the  proposed closing date of the facility and the method of
calculating the availability of such financing; and
(i)on or before August 22, 2016, a draft of a credit agreement prepared by
counsel for a financing source documenting the terms for new financing
sufficient to repay in full, on or before September 15, 2016, the Obligations
under the Credit Agreement and the other Loan Documents; provided that the
Administrative Agent may not disclose such credit agreement or any terms therein
(except as provided below) to any Person other than to counsel for the
Administrative Agent (for the avoidance of doubt, such credit agreement will
only be disclosed to the Administrative Agent and not to any Lender); provided,
further, however, that the Administrative Agent shall be permitted to disclose,
on a confidential basis and subject to the confidentiality provisions in the
Loan Documents, to the Lenders  a summary of the terms set forth in such credit
agreement solely as they relate to the amount of the facility, the proposed
closing date of the facility and the method of calculating the availability of
such financing.”
(h) The Credit Agreement is hereby amended by deleting all references to
Schedule I.
(i) The Credit Agreement is hereby amended by replacing Schedule II to the
Credit Agreement with Schedule II attached hereto as Exhibit A.
2. Conditions to Effectiveness. Notwithstanding any other provision of this
Agreement and without affecting in any manner the rights of the Lenders
hereunder, it is understood and agreed that this Agreement shall become
effective upon satisfaction of the following conditions:
(a) the Administrative Agent shall have received executed counterparts to this
Agreement from the Borrower and the Lenders;


3



--------------------------------------------------------------------------------





(b) the Administrative Agent shall have received an Acknowledgment of
Obligations substantially in the form of Exhibit B attached hereto, executed by
the Borrower and each Subsidiary Guarantor.
(c) Administrative Agent shall have received from the Borrower a duly executed
Compliance Certificate dated as of the Third Amendment Effective Date (the
“Third Amendment Compliance Certificate”) in form and substance reasonably
satisfactory to the Administrative Agent;
(d) the Borrower shall have paid to the Administrative Agent, for the account of
each of the Lenders consenting to the Amendments (each such Lender, a
“Consenting Lender”), an amendment fee in an amount equal to $25,000 (the
“Amendment Fee”) and the Administrative Agent will distribute to each such
Consenting Lender its Pro Rata Share of such Amendment Fee;
(e) to the extent the Borrower is invoiced prior to the Third Amendment
Effective Date, reimbursement or payment of its costs and expenses incurred in
connection with this Agreement or the Credit Agreement (including reasonable
fees, charges and disbursements of King & Spalding LLP, counsel to the
Administrative Agent); and
(f) the Administrative Agent shall have received a certificate from an
authorized officer of each of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent (i) certifying as to the incumbency of
the officers of the Borrower executing this Agreement, (ii) attaching
resolutions of the board of directors or comparable governing body of the
Borrower approving this Agreement or confirming that resolutions previously
adopted by the board of directors or comparable governing body of the Borrower
authorizing, among other things, amendments to the Credit Agreement have not
been modified or replaced since the date of such resolutions, (iii) attaching
articles or certificate of incorporation, bylaws or comparable organizational
documents of the Borrower and (iv) attaching a bring-down good standing
certificate of the Borrower from the Secretary of State or comparable office of
the jurisdiction of organization of the Borrower.
3. Additional Covenant. Notwithstanding anything in the Credit Agreement to the
contrary, the Borrower shall not be permitted to pay management or incentive
fees (excluding, for the avoidance of doubt, any payments to reimburse (x) the
costs and expenses of Oak Hill Advisors, L.P. (the “External Advisor”) or (y)
any indemnification payments owed to the External Advisor) pursuant to (i) the
Investment Advisory Agreement, dated as of September 30, 2014, by and between
the Borrower and the External Advisor or (ii) the Administration Agreement,
dated as of September 30, 2014 by and between the Borrower and the External
Advisor. The failure of the Borrower to comply with this Section 3 shall
constitute an immediate Event of Default pursuant to Section 8.1(d) of the
Credit Agreement for which there is no cure or remedy.
4. [Reserved].
5. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Agreement, the Borrower hereby represents and warrants
to the Lenders and the Administrative Agent that:


4



--------------------------------------------------------------------------------





(a)     The Borrower and each of its Subsidiaries (other than any Foreclosed
Subsidiary) (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect;
(b)     The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within the Borrower’s organizational powers
and have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action;
(c)     The execution, delivery and performance by the Borrower of this
Agreement and of the other Loan Documents to which it is a party (i) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect, (ii) will not violate any Requirements of Law
applicable to the Borrower or any of its Subsidiaries or any judgment, order or
ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries, except
Liens (if any) created under the Loan Documents;
(d)     This Agreement has been duly executed and delivered for the benefit of
or on behalf of the Borrower and constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and
(e)     After giving effect to this Agreement, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.
6. Reaffirmation of Credit Party Obligations. The Borrower hereby ratifies the
Credit Agreement and each other Loan Document and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement (after giving effect
to this Agreement) and each other Loan Document applicable to it and (b) that it
is responsible for the observance and full performance of its Obligations.
7. Acknowledgment of Perfection of Security Interest. The Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.


5



--------------------------------------------------------------------------------





8. Effect of Agreement. Except as set forth expressly herein, on and after the
Third Amendment Effective Date, all terms of the Credit Agreement, as amended
hereby on the Third Amendment Effective Date, and the other Loan Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Agreement
shall constitute a Loan Document for all purposes of the Credit Agreement.
9. Governing Law.
(a)     This Agreement shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of New York.
(b)     The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of any state court of the State
of New York sitting in New York County and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
(c)     The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of Section 10.5 of the Credit Agreement
and brought in any court referred to in paragraph (b) of Section 10.5 of the
Credit Agreement. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1 of the Credit Agreement.
Nothing in this Agreement or in any other Loan Document will affect the right of
any party hereto to serve process in any other manner permitted by law.
10. No Novation. This Agreement is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


6



--------------------------------------------------------------------------------





11. Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Agreement by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
12. Binding Nature. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
13. Entire Understanding. This Agreement sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature Pages To Follow]


7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal in the case of the Borrower, by its respective authorized
officers as of the day and year first above written.
BORROWER:
OHA INVESTMENT CORPORATION
By:    /s/ Steven Wayne    
    Name: Steven Wayne
    Title: President






[Signature Page to Third Amendment to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------






LENDERS:
SUNTRUST BANK, as a Lender and as Administrative Agent
By:    /s/ John L. Saylor    
    Name: John L. Saylor
    Title: Senior Vice President


[Signature Page to Third Amendment to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------






COMERICA BANK, as a Lender
By:    /s/ Brandon M. White    
    Name: Brandon M. White
    Title: Vice President


[Signature Page to Third Amendment to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------






SOVEREIGN BANK, as a Lender
By:    /s/ Patrick L. Johnson    
    Name: Patrick L. Johnson
    Title: Senior Vice President


[Signature Page to Third Amendment to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------






RAYMOND JAMES BANK, NA., as a Lender
By:    /s/ Scott G. Axelrod    
    Name: Scott G. Axelrod
    Title: Senior Vice President


[Signature Page to Third Amendment to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------






Exhibit A


See attached.





--------------------------------------------------------------------------------






Schedule II


COMMITMENT AMOUNTS




SunTrust Bank
$14,686,013.89
Comerica Bank
$12,923,692.22
Sovereign Bank
$8,811,608.33
Raymond James
$5,874,405.56
Total
$42,295,720.00








--------------------------------------------------------------------------------






Exhibit B


FORM OF ACKNOWLEDGEMENT OF OBLIGATIONS


THIS ACKNOWLEDGEMENT OF OBLIGATIONS dated as of July 28, 2016 (this
“Acknowledgement”) is executed by OHA Investment Corporation (formerly known as
NGP Capital Resources Company), a Maryland corporation (the “Borrower”) and each
of the Subsidiary Guarantors party hereto (collectively, the “Guarantors”) in
favor of SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders
(the “Administrative Agent”), and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).


WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into that certain Third Amended and Restated Revolving Credit Agreement dated as
of May 23, 2013 (as amended by that certain First Amendment to Third Amended and
Restated Revolving Credit Agreement dated as of September 29, 2014, that certain
Second Amendment to Third Amended and Restated Revolving Credit Agreement dated
as of May 9, 2016, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement);


WHEREAS, each of the Guarantors is a party to that certain Third Reaffirmation
of Subsidiary Guaranty dated as of May 23, 2013 (the “Guaranty”) pursuant to
which they guarantied, among other things, the Borrower’s obligations under the
Credit Agreement on the terms and conditions contained in the Guaranty;


WHEREAS, the Borrower and each of the Guarantors are party to that certain Third
Amended and Restated Security Agreement dated as of May 23, 2013 (the “Security
Agreement”) in favor of the Administrative Agent pursuant to which the Borrower
and the Guarantors granted to the Administrative Agent, for its own benefit and
the benefit of the Lenders, security interests in the Collateral (as defined
therein);


WHEREAS, the Borrower, the Administrative Agent and each of the Lenders are to
enter into a Third Amendment to Third Amended and Restated Revolving Credit
Agreement dated as of the date hereof (the “Agreement”), to amend certain terms
of the Credit Agreement; and


WHEREAS, it is a condition precedent to the effectiveness of the Agreement that
the Borrower and the Guarantors execute and deliver this Acknowledgement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Reaffirmation.


(a)
    Each Guarantor hereby reaffirms its continuing obligations to the
Administrative Agent and the Lenders under the Guaranty and agrees that the
transactions contemplated by the Agreement





--------------------------------------------------------------------------------





shall not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of such Guarantor thereunder.
(b)
    The Borrower and each Guarantor hereby reaffirms its continuing obligations
to the Administrative Agent and the Lenders under the Security Agreement and
agrees that the transactions contemplated by the Agreement shall not in any way
affect the validity and enforceability of the Security Agreement, or reduce,
impair or discharge the obligations of the Borrower or such Guarantor
thereunder.
Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures on Next Page]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Guarantor Acknowledgement as of the date and year first written above.


BORROWER:
OHA INVESTMENT CORPORATION
By:        
    Name:
    Title:
SUBSIDIARY GUARANTORS:
[___________________]
By:    ____________________________________
    Name:
    Title:





